Citation Nr: 1546049	
Decision Date: 10/29/15    Archive Date: 11/10/15

DOCKET NO.  99-08 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for a skin disability, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1977 to May 1983 and from December 1990 to August 1991, including in the southwest Asia theater of operations during the Persian Gulf War. He also had additional U.S. Army National Guard (ANG) service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 1998 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York, which denied, in pertinent part, the Veteran's claim of service connection for a skin disability (which was characterized as a skin rash), to include as due to an undiagnosed illness.

This matter has a long procedural history, discussed by prior Board decisions.  In June 2013, the Board denied the Veteran's claims. The Veteran, through an attorney, and VA's Office of General Counsel  (OGC) filed a Joint Motion for Remand (Joint Motion) with the United States Court of Appeals for Veterans Claims (Court). The Court granted the Joint Motion in a January 2014 Order, vacating and remanding the Board's June 2013 decision for additional development.  

As stated in the September 2014 Board remand, the issue of entitlement to service connection for asthma has been raised by the record but still has not been adjudicated by the AOJ.  The Board referred this claim back to the AOJ in its October 2009 and September 2011 remands and in its June 2013 decision, and September 2014 remand.  To date, however, it appears that the AOJ still has not adjudicated this claim. Because the Board still does not have jurisdiction over this issue, it is referred back to the AOJ for the fifth time since October 2009 for adjudication.  Accordingly, on remand, and as requested by the Board repeatedly, the AOJ must adjudicate a claim of service connection for asthma.

As also discussed in the Board's June 2013 decision and September 2014 remand, it appears that the Veteran still is not being compensated appropriately for his 3 dependents (his wife and 2 children).  The Veteran filed a VA Form 21-686c in January 2006 claiming all 3 dependents and asking to have them added to his VA disability compensation award.  The Veteran's service representative also submitted correspondence to the AOJ in October 2008 asking for an update on the status of the Veteran's request to add all 3 of his dependents to his VA disability compensation award.  A review of the claims file does not reveal information establishing that the Veteran is being compensated appropriately for all 3 of his dependents.  The cover letter to the most recent rating decision issued by the AOJ in April 2014 indicates that the Veteran only is being paid for 1 dependent (his wife).  The Board does not have jurisdiction over this dependency issue and referred it back to the AOJ most recently in September 2014.  Accordingly, on remand, and as the Board requested in June 2013 and September 2014, the RO must determine whether the Veteran is being compensated appropriately for all 3 of his dependents and, if not, take appropriate action to correct any underpayment of VA disability compensation dating back to at least January 2006.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets the further delay another remand will cause the Veteran, but to decide this case based on the current evidence of record would be unfairly prejudicial to him.  Specifically, a new VA examination is needed to clarify the extent to which the Veteran's skin disability is compensable.  

Under 38 C.F.R. § 3.317, service connection may be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  For disability due to undiagnosed illness and medically unexplained chronic multi symptom illness, the disability must have been manifest either during active military service in the Southwest Asia Theater of operations or to a degree of 10 percent or more not later than December 31, 2016.  See 76 Fed. Reg. 81834  (Dec. 29, 2011) (codified at 38 C.F.R. § 3.317(a) (1)  (2014)).  To determine whether the undiagnosed illness is manifested to a degree of 10 percent or more the condition must be rated by analogy to a disease or injury in which the functions affected, anatomical location or symptomatology are similar.  See 38 C.F.R. § 3.317(a) (5)  (2014); see also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).

In accordance with the Board's remand instructions, the RO obtained a VA medical opinion in November 2014.  The examiner noted that the Veteran has been given various diagnoses for his skin disorders, in part.  However, in accordance with the guidance for presumptive disability benefits for Gulf War Veteran's, the VA physician concluded that the Veteran's overall skin condition was at least 10 percent disabling by December 2011 with no explanation for his cluster of signs and symptoms of multisystem illness, including dizziness, joint pains and skin disorder. 

Despite this opinion, the RO continued to deny the Veteran's claim.  In doing so, the RO relied on the report of an earlier October 2011 VA examination in which it was found that the total amount of the area that is exposed is 1 percent and of the entire body 2 percent.  In essence, the RO determined that his claimed skin condition had not been shown to be at least 10 percent disabling, as required under 38 C.F.R. § 3.317.

The Board finds that a new VA examination needed to clarify the extent of the Veteran's skin disability.  While the November 2014 examiner notes it is at least 10 percent disabling, it is unclear to the Board whether the examiner made this statement upon review of the appropriate rating criteria as to skin disorders.  Further, the Board notes that the Veteran has complained of hyperpigmentation; it is unclear if this hyperpigmentation extends to an area exceeding six square inches, which may provide grounds for compensation.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an appropriate VA physical examination to assess his skin condition.  The claims file should be made available to and reviewed by the examiner, and any necessary diagnostic tests should be performed.  The AOJ should ensure that the examiner provides all information required for rating purposes under 38 C.F.R. § 4.118, with a rationale provided for all opinions.  If the examiner finds an opinion to be speculative, he or she is asked to explain why it is speculative.

The examiner is asked to opine if the Veteran's skin condition has manifested during active military service in the Southwest Asia Theater of operations, and/or to a degree compensable by a rating of 10 percent or more currently and/or throughout the duration of the appeal.

The examiner is requested to include in his or her opinion responses to the following inquiries:

(a)  Does the Veteran suffer from, or has he suffered from, hyperpigmentation of the head, face, or neck, in an area exceeding six square inches?

(b)  Does the Veteran's skin condition cover at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; require intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of less than six weeks during the past 12-month period?

2.  Then, after completing any additional development needed, the AOJ should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the AOJ should furnish to the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond before the case is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




